DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding Claim 20, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a recording medium for carrying out the functionality of the claimed invention. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claims as a whole cover both transitory and non-transitory media. A transitory medium does not fall into any of the four categories of invention (process, machine, manufacture, or composition of matter).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 13, the term “the other information processing apparatus” lacks proper antecedent basis as there is no “other information processing apparatus” being first introduced prior to such recitation.

Regarding Claims 14-16, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 13, and their limitations do not overcome the indefiniteness issues of their parent claim.

Regarding Claim 18, the terms “the odor suppression section” and “the odor sensor” both lack proper antecedent basis as “an odor suppression section” and “an odor sensor” are both first introduced in Claim 17 (from which Claim 18 does not currently depend).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sako et al. (US PGPUB 2008/0062291).

As per Claim 1, Sako et al. disclose an information processing apparatus (Fig 3) comprising: a sensor (Fig 3 Elements 3, 6, 19-21); a communication section (Fig 3 Element 26) adapted to wirelessly communicate with external equipment (P0114-0115); a control section adapted to control the sensor and the communication section (Fig 3 Element 10); a power supply section adapted to supply power to at least one of the sensor, the communication section, or the control section (P0169, 0175); a housing section adapted to accommodate at least one of the sensor, the communication section, the control section, or the power supply section (Fig 1 shows an eyewear frame housing for the elements of apparatus 1); a sticking section adapted to fasten the housing section to a user (As shown in Fig 1, the eyewear frame functions as the means to maintain the apparatus attached to the user); and a sticking sensor (Fig 3 Element 22) adapted to detect a state of sticking between the user and the housing on the sticking section (P0169, 0255, 0258), wherein the control section controls communication operation of the communication section in response to the sticking state detected by the sticking sensor (P0169, 0255, 0258).

As per Claim 12, Sako et al. further disclose the information processing apparatus of claim 1 (as described above), wherein the sensor includes an imaging sensor (Fig 1-2 3a; Fig 3 Element 3; P) having an imaging function (P0063-0065, 0068, 0072-0073, 0083), and the housing section is stuck near a user's eyeball to capture an image that corresponds to at least part of a user's field of view by the imaging sensor (P0063-0065, 0068, 0072-0073, 0083).

Regarding Claim 19, the claim is drawn to the method of using the corresponding apparatus claimed in Claim 1.  Therefore, method claim 19 corresponds to apparatus claim 1, and is, thus, rejected for the same reasons of anticipation following the same rationale discussed above by Sako et al. (as applied to Claim 1).  

Regarding Claim 20, the claim is drawn to the recording medium containing the instructions for performing the corresponding operational features of the apparatus claimed in Claim 1 and, as a result, the corresponding method steps claimed in Claim 19.  However, Sako et al. disclose that the storage section 25 is configured as a section for recording data onto and reproducing data from a predefined recording medium. It may be implemented, for instance, as a HDD (hard disk drive). It goes without saying that a solid-state memory such as a flash memory, a memory card having a built-in solid-state memory, an optical disc, a magnetooptical disc, a hologram memory, or other recording medium may be used. Anyway, the storage section 25 should be configured to be capable of recording and reproducing data in accordance with the employed recording medium (P0110).    Therefore, claim 20 corresponds to apparatus claim 1 and, as a result, to method claim 19, and is rejected for the same reasons of anticipation following the same rationale discussed above by Sako et al. (as applied to Claims 1 and 19).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al., as applied to claims 1, 12, and 19-20 above, in view of Costantino (US PGPUB 2022/0148726).

As per Claim 2, Sako et al. further teach the information processing apparatus of claim 1 (as described above), wherein the control section performs control such that a given signal is wirelessly sent to external equipment via the communication section (P0114-0115) 

Sako et al. fail to teach that such given signal is wirelessly sent in response to detection, by the sticking sensor, of a fact that the sticking section has peeled off from the user or is just about to peel off from the user.
However, Costantino teaches a system in which there would be at least two sensors, where one is used for measuring a vital sign (e.g., temperature) to monitor the patient and a second sensor would measure another vital sign to sense tampering, removal or malfunction of the device so that a signal could be sent to the central server to send an alarm to the system and to users or providers (P0124, 0147).
Sako et al. and Constantino are analogous art because they both disclose wearable devices.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus (as taught by Sako et al.) with transmission of a signal to an external equipment upon sensor removal (as taught by Constantino) in order to detect tampering or malfunction and provide an alarm to users and providers accordingly (Constantino P0124).

As per Claim 3, the combination of Sako et al. and Constantino outlined above further teaches the information processing apparatus of claim 2 (as described above), further comprising: a host device adapted to engage in wireless communication via the communication section (Sako et al. P0114-0115; Constantino P0124).

As per Claim 4, Constantino in the combination outlined above further teaches the information processing apparatus of claim 3 (as described above), wherein the host device notifies the user in response to reception of the given signal (P0124).

As per Claim 5, Sako et al. in the combination outlined above further teach the information processing apparatus of claim 3 (as described above), wherein the host device is capable of performing an authentication procedure of the user on a basis of sensor data detected by the sensor (P0159, 0170, 0260), and the host device cancels a user authentication established by the authentication procedure as a result of the reception of the given signal (P0169: Standby State).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al., as applied to claims 1, 12, and 19-20 above, in view of Maragoudakis (US PGPUB 2021/0216997).

As per Claim 6, Sako et al. further teach the information processing apparatus of claim 1 (as described above) further comprising: a storage section (Fig 3 Element 25) adapted to store internal information of the information processing apparatus (P0102, 0105, 0111-0112).

Sako et al. fail to teach wherein the control section initializes or deletes given information stored in the storage section in response to detection, by the sticking sensor, of a fact that the sticking section has peeled off from the user or is just about to peel off from the user.
However, Maragoudakis teaches a system in which a wearable device 100 can periodically determine whether it has been removed (e.g., based on strap sensors 216 and/or other biometric sensors); if so, wearable device 100 can delete the user's account IDs (including any stored account-related data) at block 2614. In some embodiments, when a sensor of wearable device 100 detects removal, the sensor can generate a system-level interrupt in processing subsystem 202. In response, processing subsystem 202 can invoke an interrupt servicing routine that can include purging of account IDs and other sensitive user data from user data 262. The purge can extend to the assigned user ID, or the assigned user ID can persist after wearable device 100 is taken off, even if some user-related data (such as account IDs) is deleted (P0229).
Sako et al. and Maragoudakis are analogous art because they both disclose wearable devices.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus (as taught by Sako et al.) with data deletion upon sensor removal (as taught by Maragoudakis) in order to reduce the risk of unauthorized access (Maragoudakis P0229).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. in view of Maragoudakis, as applied to claim 6 above, and further in view of Tomiyasu et al. (US PGPUB 2018/0124548).

As per Claim 7, Sako et al. in the combination outlined above further teach the information processing apparatus of claim 6 (as described above), wherein the storage section stores equipment information of the information processing apparatus (P0102, 0105, 0111-0112).

The combination of Sako et al. and Maragoudakis outlined above fails to teach wherein the control section initializes or deletes the equipment information stored in the storage section in response to the detection, by the sticking sensor, of the fact that the sticking section has peeled off from the user or is just about to peel off from the user.
However, Tomiyasu et al. teach a system in which the device detector 15 erases the pair of the device identification information and the position information on the smartphone 200A stored in the RAM 114 and also outputs, to the related image display 25 and the remote operator 27, a detachment signal (P0058).
Sako et al., Maragoudakis, and Tomiyasu et al. are analogous art because they all disclose portable devices capable of determining detachment.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus (as taught by the combination of Sako et al. and Maragoudakis) with deletion of device identification information (as taught by Tomiyasu et al.) in order to deregister the device as a cooperating device (Tomiyasu et al. P0057-0058).

As per Claim 8, Sako et al. in the combination outlined above further teach the information processing apparatus of claim 6 (as described above), wherein the storage section stores sensor data detected by the sensor (P0102, 0105, 0111-0112).

The combination of Sako et al. and Maragoudakis outlined above fails to teach wherein the control section initializes or deletes the sensor data stored in the storage section in response to the detection, by the sticking sensor, of the fact that the sticking section has peeled off from the user or is just about to peel off from the user.
However, Tomiyasu et al. teach a system in which the device detector 15 erases the pair of the device identification information and the position information on the smartphone 200A stored in the RAM 114 and also outputs, to the related image display 25 and the remote operator 27, a detachment signal (P0058).
Sako et al., Maragoudakis, and Tomiyasu et al. are analogous art because they all disclose portable devices capable of determining detachment.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus (as taught by the combination of Sako et al. and Maragoudakis) with deletion of device identification information (as taught by Tomiyasu et al.) in order to deregister the device as a cooperating device (Tomiyasu et al. P0057-0058).

Allowable Subject Matter
Claims 9-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 9, the prior art of record fails to disclose, teach, or suggest “wherein a surface of the sticking section is protected with release paper before use of the information processing apparatus, and the information processing apparatus is activated in response to peeling-off of the release paper from the sticking section”.

Regarding Claim 13, the prior art of record fails to disclose, teach, or suggest “wherein the housing section is stuck near one of the user's left and right eyeballs, and a same synchronizing signal shared with the other information processing apparatus stuck near the user's other eyeball is assigned to wirelessly send captured image data captured by the imaging sensor from the communication section”.

Regarding Claim 17, the prior art of record fails to disclose, teach, or suggest “wherein the sensor includes an odor sensor, the information processing apparatus further comprising: an odor suppression section having at least one of a fragrancing function or a deodorizing function, wherein the control section controls fragrancing or deodorizing by the odor suppression section on a basis of odor data detected by the odor sensor”.

Regarding Claim 18, the prior art of record fails to disclose, teach, or suggest “wherein the control section controls fragrancing or deodorizing by the odor suppression section on a basis of context of the user and on a basis of odor data detected by the odor sensor”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sasahara et al. (US PGPUB 2018/0110415) disclose a living body monitoring system which includes a measurement unit that measures a deep body temperature of a user's body, a comparison unit that compares the deep body temperature with a predetermined comparison reference, a generation unit that generates information regarding a physical condition of the user on the basis of a result of the comparison, and a display that presents the information to the user.
Reihman et al. (US PGPUB 2017/0124272; US PGPUB 2017/0124275; US PGPUB 2017/0124350) disclose methods and apparatus, including computer program products, for backfilling. In some example embodiments, there is provided a method that includes receiving, at a receiver, backfill data representative of sensor data stored, at a continuous blood glucose sensor and transmitter assembly, due to a loss of a wireless link between the receiver and the continuous blood glucose sensor and transmitter assembly; generating, at the receiver, at least one of a notification or a graphically distinct indicator for presentation at a display of the receiver, the at least one of the notification or the graphically distinct indicator enabling the backfill data to be graphically distinguished, when presented at the display, from non-backfill data; and generating, at the receiver, a view including the backfill data, the non-backfill data, and the generated at least one of the notification or the graphically distinct indicator. Related systems, methods, and articles of manufacture are also described.
Bukshpan et al. (US PGPUB 2017/0116492) disclose a biometric device which may include a sensor that reacts to a chemical element associated with a sweat gland; wherein when the sensor is contacted by an area of a skin of a person, an image that comprises information about locations of sweat glands within the area of the skin of the person is generated by the sensor; an image processor that is configured to generate an authentication result by comparing between (a) the information of the image generated by the sensor and (b) reference information of locations of sweat glands of a given person; wherein the authentication result indicates whether the person is the given person; and a communication module for communicating an authentication result indication.
Shim et al. (US PGPUB 2016/0287109) disclose a wearable device which includes: a touch screen; an acceleration sensor configured to generate an acceleration signal; an optical sensor using a light source and configured to generate a touch interrupt signal; and a control unit configured to detect a wearing state of the wearable device, the wearing state of the wearable device including a not-wearing state for the wearable device, a wrist wearing state, and a hand gripping state on the basis of the acceleration signal and the touch interrupt signal, and to execute a function corresponding to the wearing state of the wearable device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685